Dismissed and Memorandum Opinion filed January 12, 2006











Dismissed and Memorandum Opinion filed January 12,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01278-CR
NO. 14-05-01279-CR
____________
 
HECTOR DAVID LINARES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District Court
  Harris County, Texas
Trial Court Cause Nos. 1013913,
1013912
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to indecency with a child in
trial court cause number 1013913 (number 14-05-01278-CR on appeal), and trial
court cause number 1013912 (number 14-05-01279-CR on appeal).  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
November 9, 2005, to confinement for three years in the Institutional Division
of the Texas Department of Criminal Justice in each cause.  Appellant filed a pro se notice of appeal in
each cause.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.
Do Not Publish.